Citation Nr: 0325306	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  99-05 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a left leg disorder 
other than the left knee.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




INTRODUCTION

The veteran had active service from August 1953 to August 
1956.

This matter is before the Board on appeal from a February 
1997 rating action by which the RO denied the veteran's 
request to reopen a claim of service connection for a left 
knee disorder.  The RO also addressed a claim of service 
connection for a left leg disorder.  In June 2002, the Board 
granted the veteran's application to reopen the claim of 
service connection for a left knee disorder.  At the same 
time the Board undertook additional development of both the 
claims.  This development resulted in new evidence being 
added to the claims file.  

After the evidentiary development described above was 
accomplished, the United States Court of Appeals for the 
Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), held that 
38 C.F.R. § 19.9(a)(2), which authorized the Board to obtain 
evidence on its own was invalid because, in conjunction with 
the amended rule codified at 38 C.F.R. § 20.1304, it allowed 
the Board to consider additional evidence without having to 
remand the case to the RO for initial consideration and 
without having to obtain the appellant's waiver of the right 
to initial consideration of the evidence by the RO.  As a 
result, the Board remanded this matter to allow the RO to 
consider the newly associated evidence.  In a June 2003 
supplemental statement of the case the RO considered the 
newly associated evidence and denied the claims for service 
connection.  


FINDING OF FACT

The veteran does not have a left knee disorder or a left leg 
disorder that is attributable to military service.  




CONCLUSIONS OF LAW

1.  The veteran does not have a left knee disorder that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).

2.  The veteran does not have a left leg disorder that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§1110, 1131 (West 2002); 38 C.F.R. 
§3.303(a) (2003).  In addition, certain chronic diseases 
shall be presumed to have been incurred during service if 
they become manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§1110, 1112, 
1113; 38 C.F.R. §§3.307, 3.309 (2003).  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. §3.303(b)(2003).  

The evidence of record includes the veteran's service medical 
records.  Among these records is a report of medical 
examination dated in July 1953 showing no defects upon entry 
into the service.  There are also service treatment records 
reflecting that the veteran was treated for a left knee 
sprain/internal meniscus in June 1955.  An Ace bandage was 
prescribed.  A medical record from November 1955 shows a 
prescription of an Ace bandage for the leg.  Slight swelling 
was noted in the right knee in February 1956.  At that time, 
the examiner recommended medical observation for suspected 
arthritis of the right knee with no disease found.  X-rays 
revealed no osseous pathology.  The report of medical 
examination on release from active duty, dated in August 
1956, showed no defects.

The claims file includes three VA examination reports.  The 
first report is dated in November 1956 and shows a history of 
knee injury in 1955 while moving material out of a tent.  It 
was reported that the veteran fell and bumped his left knee 
and was treated in a dispensary, but not hospitalized.  At 
the time of the 1956 examination the veteran complained of 
the left knee hurting now and then.  The x-ray of the left 
knee was normal.  Examination revealed a normal gait.  Lower 
extremities were equal in length and showed no muscular 
atrophy or spasticity.  There was no weakness or flattening 
of the arches.  There was no limitation of motion and no 
redness, swelling or temperature change.  There was no 
crepitation.  Measurements at the mid-patella levels showed 
the knees were equal in circumference.  The left knee showed 
no increase in joint fluid and no point tenderness with no 
click or crepitus.  Cruciate and collateral ligaments were 
intact and there was no instability.  The patella ligaments 
were intact and the patella showed no instability.  There was 
no thickening or swelling of any of the bursa of the left 
knee.  No other orthopedic abnormality was noted.  

A second VA examination report is dated in September 1997.  
That report reflects a history of an injury to the left knee 
during military service.  On examination the knee was stable 
with a range of motion of 1 to 118 degrees.  The right knee 
had a range of motion of 0 to 125 degrees.  Muscular 
measurements were noted as right gastrocnemius at 38 and the 
left at 37.75.  The quadriceps were both 54 centimeters in 
circumference.  The report of an x-ray taken in August 1997 
showed no evidence of fracture, productive or destructive 
bone disease, or joint disease.  The examiner diagnosed 
minimal degenerative disease of the knee, supported by loss 
of range of motion, but not substantiated by x-ray.  

A third VA examination report is dated in April 2003.  
Therein, the VA examiner indicates that he reviewed the 
claims folder.  The veteran reported a history of left knee 
pain on and off since injury in June 1955.  He had severe 
flare-up of the left knee pain with swelling and the 
inability to get out of bed for a period of one week in 1958.  
The veteran reported another flare-up in 1960 and 1961.  He 
denied any injury to the knee after service.  The veteran has 
pain in the left knee most of the time which varies from a 
severity of 3 to 10, on a scale with 10 representing the most 
painful.  Pain was accompanied by swelling, heat, and 
redness.  The veteran reported using a walking stick for the 
past three to four years, but was not using it the day of the 
examination.  The veteran related that he never had any VA 
medical treatment of his left knee; he treated himself.  
Flare-ups lasted for two to three days.  The physical 
examination was normal.  The examiner diagnosed a history of 
chronic left knee pain.  The examiner opined that his present 
left knee pain was unlikely to be related to his left knee 
injury while in the service.  The report noted that x-rays 
taken of the left knee, tibia, fibula, and ankle in April 
2003 were normal.  

The Board finds that service connection is not warranted for 
a left knee disorder.  While the evidence shows that the 
veteran was treated for a left knee injury during service, 
the only treatment prescribed was use of an Ace Bandage.  
This, combined with the absence of any more significant 
follow-on treatment of the left knee and the absence of 
notation as to any chronic knee problems on the separation 
examination, tends to prove that the left knee injury in June 
1955 was not chronic in nature and had resolved by the time 
of separation.  The absence of any records of medical 
treatment over the ensuing 47 years since service serve to 
buttress this conclusion.  Finally, after examining the 
claims file and the veteran's knee, the April 2003 VA 
examiner opined that the veteran's present left knee pain is 
unlikely related to the left knee injury during service.  
This opinion evidence is uncontradicted in the record.  The 
Board therefore concludes that the evidence shows that any 
present left knee disability is not attributable to the 
veteran's period of military service.  

Similarly, the Board finds that service connection is not 
warranted as to any other left leg disorder.  The Board notes 
that the evidence does not show that the veteran presently 
has a left leg disability.  The claims file does not contain 
records of treatment of a left leg disorder during or after 
military service.  The three VA examination reports, 
likewise, do not show any left leg abnormality other than the 
knee, with x-rays revealing no left leg abnormality.  

Compensation may only be awarded to an applicant who has a 
current disability.  Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999).  Accordingly, in the absence of evidence 
substantiating the presence of such disability, service 
connection for a left leg disorder is not warranted.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The claims for 
service connection of a left knee disorder and any other left 
leg disorder must be denied.  The preponderance of the 
evidence is against these claims.

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West. 2002)), which became effective during the 
pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA-November 9, 2000-or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); VAOPGCPREC 11-00; cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section 4 of the 
VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations likewise apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants"). 

Under the VCAA VA must notify an applicant of any information 
necessary to complete an application for benefits.  Here, the 
veteran's application is complete.  There is no outstanding 
information such as proof of service, type of benefit sought, 
or status of the appellant or veteran, needed to complete the 
application.  Where a substantially complete application is 
filed, VA is required to notify the claimant of the evidence 
needed to substantiate the claim for benefits.  In this 
instance, the RO notified the veteran by letters dated in 
March 2002, September 2002 and June 2003, which asked the 
veteran to provide additional information or evidence, to 
include regarding any pertinent treatment he received from 
healthcare providers.  No response was received.  VA 
satisfied its duty to notify a claimant of which portion of 
the information and evidence, if any, was to be provided by 
the claimant and which portion, if any, would be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was notified 
of whose obligation it was to produce evidence to 
substantiate the claim by way of the March 2002 supplemental 
statement of the case and the June 2003 letter to the 
veteran.  The veteran was told of what information he needed 
to submit and that VA needed the information to request 
records on his behalf.  The veteran was advised of the 
obligations under the VCAA.  Further, the veteran was 
notified of the new obligations under VCAA and its 
implementing regulations in the March 2002 SSOC and the June 
2002 Board remand.  In summary, the Board finds that no 
additional notice is required under the provisions of 
38 U.S.C.A. § 5103.

The Board also finds that the requirements under VCAA's duty-
to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  In this 
case, there is no outstanding evidence to be obtained, either 
by VA or the veteran.  As noted above, the veteran was 
requested to provide information regarding any healthcare 
providers who treated him.  The veteran was also provided 
three VA examinations.  Taken together, the Board is 
persuaded that there is no reasonable possibility that 
further development would unearth any additional relevant 
evidence.  Therefore, further development under the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided). 


ORDER

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for a left leg disorder 
other than the knee is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



